Appeal from a judgment of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered September 10, 2004 iii a proceeding pursuant to CPLR article 78. The judgment, inter alia, granted the petition to the extent of directing respondent to provide petitioners co-pay benefits equivalent to active employees.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, J.P., Scudder, Gorski, Smith and Hayes, JJ.